NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WILFREDO ANTONIO PERAZA OTERO,                  No.    18-73187
AKA Wilfredo Otero,
                                                Agency No. A095-009-950
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Wilfredo Antonio Peraza Otero, a native and citizen of El Salvador, seeks

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      Peraza Otero does not challenge the agency’s dispositive determinations that

his past harm in El Salvador did not rise to the level of persecution and that he did

not establish an objectively reasonable fear of future persecution. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically

raised and argued in a party’s opening brief are waived). Thus, Peraza Otero’s

asylum claim fails.

      We do not consider Peraza Otero’s contentions regarding the cognizability

of his proposed social group or internal relocation within El Salvador. See

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (the court’s review is

limited to the actual grounds relied upon by the BIA).

      Substantial evidence supports the agency’s denial of CAT relief because

Peraza Otero failed to show it is more likely than not he will be tortured by or with

the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                    18-73187